DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schliwa (US PgPub #2014/0048650).
For Claim 37, figures 4b and 6a-c of Schliwa ‘650 disclose a galley system within an internal cabin of an aircraft, the galley system comprising two inboard cart compartments (12 and 14) that are configured to removably retain one or more first galley carts; one or more first outboard cart compartments (18 and 20) disposed to a first side of the one or more inboard cart compartments, wherein the one or more first outboard cart compartments are configured to removably retain one or more second galley carts, where the two inboard cart compartments extend forwardly in relation to the one or more first outboard compartments.
For Claim 38, figures 4b and 6a-c of Schliwa ‘650 disclose one or more second outboard cart compartments (21 and 23) disposed to a second side of the two inboard cart compartments, wherein the one or more second outboard cart compartments are configured to retain one or more third galley carts, and wherein the two inboard cart compartments (12 and 14) extend forwardly in relation to the one or more second outboard cart compartments.
For Claim 39, figures 4b and 6a-c of Schliwa ‘650 disclose that the one or more first outboard cart compartments (18 and 20) comprise two first outboard cart compartments.
For Claim 40, figures 4b and 6a-c of Schliwa ‘650 disclose that the two inboard cart compartments (12 and 14) extend forwardly towards an aisle of the internal cabin.
For Claim 41, figures 4b and 6a-c of Schliwa ‘650 disclose a non-linear egress path is formed in front of the galley system between aft doors of the aircraft.

Allowable Subject Matter
Claims 1-9, 12-27, 30-33, 35-36 are allowed.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Applicant argues that Schliwa ‘650, namely figure 1 and paragraph [0043] parking spaces 12, 14, 16, 18, and 20 as being aligned with one another and as such does not disclose new Claim 37.  The Examiner respectfully disagrees.  Figures 4b and 6a-c clearly disclose the claimed language as stated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/24/2022